Case 1:19-cv-01574-AJT-MSN Document 21 Filed 12/20/19 Page 1 of 6 PageID# 966




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

VOLKSWAGEN GROUP OF                 )
AMERICA, INC.                       )
                                    )
                  Plaintiff,        )
      v.                            )
                                    )              Civil Action No. 1:19-cv-01574 (AJT/MSN)
THE UNINCORPORATED                  )
ASSOCIATIONS IDENTIFIED IN          )
SCHEDULE A,                         )
                                    )
                  Defendants.       )
____________________________________)

                             TEMPORARY RESTRAINING ORDER

        On December 20, 2019, the Court held a hearing on Plaintiff’s Ex Parte Motion for

Temporary Asset Restraint and Expedited Discovery [Doc. 10] (“the Motion”). Upon

consideration of the Motion, the Verified Complaint [Doc. 1], the memorandum and exhibits in

support of the Motion, and the arguments of counsel, and for the reasons stated in open court at

the December 20, 2019 hearing, the Court finds and concludes that, pursuant to Federal Rule of

Civil Procedure 65(b)(1), a sufficient showing has been made to issue a temporary restraining

order without notice to the Defendants since, if notice is given to the Defendants, it is likely that

the Defendants will evade the reach of this Court, which will detrimentally impact Plaintiff’s

ability to seek redress.

        Further, the Court finds and concludes that a sufficient showing has been made to restrain

temporarily the transfer of any assets from the Defendants’ PayPal accounts associated with the

sale of counterfeit goods bearing the Plaintiff’s federally-registered trademarks, including an

adequate showing as to the likelihood of success on Plaintiff’s claims that Defendants have used

Plaintiff’s trademarks without authorization, which will continue to cause confusion, mistake,
Case 1:19-cv-01574-AJT-MSN Document 21 Filed 12/20/19 Page 2 of 6 PageID# 967




and/or deception among consumers and the public as to Plaintiff’s products and dilute the

distinctive quality of Plaintiff’s trademarks; the threat of irreparable harm to the Plaintiff as a

result of Defendants’ alleged continued infringement and the risk that Defendants will transfer

all assets from their accounts in the absence of a temporary freezing of their accounts (potential

harms which outweigh any demonstrated harm Defendants will suffer from the temporary

freezing of assets in their accounts); the balance of equities in Plaintiff’s favor; and the public

interest that strongly supports granting the temporary freeze of assets pending a preliminary

injunction hearing.

       The Court further finds and concludes that expedited third-party discovery to ascertain

Defendants’ identities and the location and value of Defendants’ financial accounts related to the

sale of the counterfeit goods named in the Verified Complaint is necessary. Accordingly, a

temporary restraining order is appropriate pending the Court’s consideration of Plaintiff’s

request for a preliminary injunction. For these reasons, it is hereby

      ORDERED that Plaintiff’s Ex Parte Motion for Temporary Asset Restraint and Expedited

Discovery [Doc. 10] be, and the same hereby is, GRANTED; and it is further

       ORDERED that PayPal shall immediately freeze all PayPal accounts associated with

Defendants identified in Schedule A to the Verified Complaint, which is hereby unsealed and

attached hereto, and restrain and enjoin the transfer of any monies held in such accounts until

further ordered by this Court; and it is further

       ORDERED that Plaintiff may immediately serve limited discovery on PayPal sufficient

to discover the amounts of any monies held by PayPal in association with Defendants identified

in Schedule A to the Verified Complaint as well as any name, email address, address, telephone

number, and bank account associated with such PayPal account(s); and it is further



                                                   2
Case 1:19-cv-01574-AJT-MSN Document 21 Filed 12/20/19 Page 3 of 6 PageID# 968




       ORDERED that Plaintiff may immediately serve limited discovery on eBay sufficient to

learn the identities of Defendants identified in Schedule A to the Verified Complaint as well as

any name,email address, address, telephone number,PayPal account, or other payment
account(s) associated with such eBay account(s); and it is further

       ORDERED that any information disclosed to Plaintiff in response to discovery issued

pursuant to this Order may be used solely for the purpose of protecting Plaintiffs rights as set
forth in the Verified Complaint; and it is further

       ORDERED that a preliminary injunction hearing in this matter shall be scheduled for

Thursday,January 2,2020 at 2:00 p.m.; and it is further

        ORDERED that pursuant to Federal Rule of Civil Procedure 65(c) Plaintiff shall post

cash or other security in the amount of$1,000.00.

        The Clerk is directed to forward a copy ofthis Order to all counsel of record.




                                               Anthony J.
                                               United StatpaDistrict Judge

Alexandria, Virginia
December 20, 2019 2:50 p.m.
Case 1:19-cv-01574-AJT-MSN Document 21 Filed
                                Schedule A   12/20/19 Page 4 of 6 PageID# 969

   No.           Sefier XD/Defendant Store Name       Defendant Store Location
    1                      2018pineapple                       eBay
   2                        5457426                            eBay
    3                       abbeele                            eBay
    4                    allway-auto-us                         eBay
    5                     aurimasmzk                            eBay
    6                     autobd22017                           eBay
    7                      autocreacle                          eBay
    8                      autoscandiy                          eBay
    9                    balanceboard uk                        eBay
    10                    beadsmarket                           eBay
    11                      bestobal                            eBay
    12                     bonbonday                            eBay
    13                   caiyanyantiger                         eBay
    14                      cartoolfty                          eBay
    15                   chengcheng788                          eBay
    16                      cntopstore                          eBay
    17                    craftdiyonline                        eBay
    18                     cute uu2010                          eBay
    19                      dbs-store7                          eBay
    20                    dengtal-online                        eBay
Case 1:19-cv-01574-AJT-MSN Document 21 Filed 12/20/19 Page 5 of 6 PageID# 970
Case 1:19-cv-01574-AJT-MSN Document 21 Filed 12/20/19 Page 6 of 6 PageID# 971
